Ronjee Middleton v. State, 04-14-00678-CR (Tex. App. 2014)

Cou rt of Appeals of Texas
                                                                                                         r--3
                                                                                                                  1,   1

                                                                                                         en
Filed: December 31st, 2014                                                                               r
                                                                                                         * ■ I.




Status: Precedential                                                                                     ro




Docket Number: 04-14-00678-CR


Fingerprint: b9907e254a35190f710ac5a0318ae24478850076                                                    cn




                               The   State     of    TexasAppellee/s




                                     Fourth    Court    of    Appeals
                                               San Antonio,          Texas
                                                       December       29,    2


                                                      No.    04-14-00678-CR


                                                    Ronjee    MIDDLETON,
                                                             Appellant


                                                                      v.



                                                THE    STATE    OF TEXAS,
                                                            Appellee


                       From   the    227th    Judicial       District       Court,   Bexar     County,    Texas
                                             Trial    Court    No.    2013CR0666
                              Honorable       Philip    A.    Kazen,       Jr.,   Judge   Presiding




                                                            ORDER
         Appellant     filed a motion        to unseal       Defendant's Exhibit          1,    the   juror
information    sheets.
                                                                            January 15, 2015

Regarding: Ronjee Middleton v. State, 04-14-00678-CR

Concern for the Motion to Unseal Juror Information Sheets from Prior Trial




To the Texas Court of Appeals:

As a juror on the trial that convicted and sentenced Ronjee Middleton for aggravated
assault with a deadly weapon, I became aware of his pending request to have the juror
information sheets unsealed.

My concern is the juror information sheets contain personally identifiable information
such as my name, address, etc.     Given Mr. Middleton's criminal and gang-related
history, and his most-likely ongoing external contact with known gang members, this
raises concern for my family's safety.

Please ensure this letter of concern is filed with visibility to the appropriate court, and
presented to any decision makers in this motion, including presiding judge, panel, jury,
etc.

My request is for denial of the motion to have the juror information sheets unsealed. Or,
only demographically relevant information be extracted then released, not the entire
sheets (only race, sex, age).

The following page is from the document that my awareness of this issue came from.

Given this letter of concern may be made public, legal counsel has instructed me to not
use my name; this may again put my family at risk.

Thank you for understanding and deciding appropriately.




                                                                                        2:    ^'-~
■ ■■ , ■ ■ ■ ■ i




                   ;
                   j-*